Citation Nr: 0126900	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-02 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 
1996 for the grant of service connection for migraine 
headaches.  

2.  Entitlement to an effective date earlier than January 24, 
1996 for the grant of service connection for lumbosacral 
strain.  

3.  Entitlement to service connection for claimed sleep 
apnea, obstructive type.  

4.  Entitlement to service connection for symptoms of fatigue 
and memory loss claimed as due to an undiagnosed illness.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1982 to February 
1987, November 1990 to May 1991 and from January 1997 to 
October 1997.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April and June 1999 rating decisions by the 
RO.  

The veteran testified at two personal hearings, one before a 
Hearing Officer at the RO in October 1996 and another by 
video conference with the undersigned Member of the Board in 
September 2001.  

(The issues of service connection for sleep apnea, chronic 
fatigue and memory loss are addressed in the Remand portion 
of this document.)  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
migraine headaches was received at the RO on February 6, 
1992; that claim was denied by rating decision dated in July 
1993.  

2.  The veteran submitted a Notice of Disagreement (NOD) in 
October 1993; the RO did not issue a Statement of the Case 
(SOC) in response to the NOD.  

3.  In an April 1999 rating action, the RO granted service 
connection and assigned a 30 percent rating for migraine 
headaches, effective on October 2, 1996.  

4.  In a June 1999 rating action, an earlier effective date 
of January 24, 1996 was assigned for the grant of service 
connection for migraine headaches; the veteran disagreed with 
this effective date.  

5.  The veteran filed an informal claim of service connection 
for a low back disability in January 1994; that claim was 
subsequently denied by a rating decision in February 1994, 
and the veteran did not timely appeal that determination.  

6.  The veteran's application to reopen the claim of service 
connection for lumbosacral strain was received at the RO on 
January 24, 1996.  

7.  In an April 1999 rating decision, the RO granted service 
connection and assigned a 10 percent rating for lumbosacral 
strain, effective on October 2, 1996; the veteran disagreed 
with this effective date.  

8.  In a September 2000 rating decision, an effective date of 
January 24, 1996 was assigned for the grant of service 
connection for lumbosacral strain.  




CONCLUSIONS OF LAW

1.  An earlier effective date of February 6, 1992, for the 
grant of service connection for migraine headaches is 
assigned.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001; 38 C.F.R. § 3.400 (2001).  

2.  An effective date earlier than January 24, 1996 for the 
grant of service connection for lumbosacral strain is not 
assignable.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001; 38 C.F.R. §§ 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000). Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required. See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

However, given the issues considered hereinbelow involve only 
the application of the law controlling the assignment of 
effective dates to the facts in this case, further action 
with respect to the new law is not indicated.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (2001).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2001).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2001).  



I.  Migraine Headaches

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
migraine headaches.  

The veteran argues, in essence, that he submitted an NOD as 
to the RO's July 1993 rating decision which denied the 
veteran's original claim of service connection for migraine 
headaches, but that an SOC was never issued.  As such, the 
veteran asserts that the RO's July 1993 rating decision is 
not final, and the Board agrees.  

Historically, the RO received the veteran's original claim of 
service connection for migraine headaches on February 6, 
1992.  The RO denied the veteran's claim of service 
connection for migraine headaches in a July 1993 rating 
decision.  In October 1993, the veteran submitted a letter to 
the RO in response to the RO's August 1993 notice of the 
denial of the February 1992 claim of service connection.  

Specifically, the veteran wrote, "I respect your decisions 
however, the following facts must be considered..."  The 
veteran then asserted that, inter alia, his migraine 
headaches were incurred as a result of active military 
service.  The veteran asserted in August 1999 correspondence 
to the RO that the October 1993 letter to the RO was intended 
as an NOD.  

VA regulations define an NOD as a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2001).  

In addition, the regulations note that while special wording 
is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201 (2001).  

In this instance, the Board notes that the July 1993 RO 
rating decision denied service connection for migraine 
headaches as well as for a left knee disability.  Notice of 
this decision was sent to the veteran on August 30, 1993.  

Thereafter, the veteran submitted a letter to the RO in 
October 1993 in which he specifically contested the denial of 
service connection for migraine headaches referred to in the 
August 1993 notice of the July 1993 decision.  At the end of 
the letter, the veteran stated, "Before a settlement [could] 
be made, [several] issues must be addressed."  

Based on the tone and content of the October 1993 letter to 
the RO, the Board finds that the terms of the letter can be 
reasonably construed as disagreement with the July 1993 
determination and a desire for appellate review.  Moreover, 
while the July 1993 rating action denied two issues, the 
veteran clearly identified the migraine headaches as the only 
issue with which he disagreed.  

As such, the Board finds that the veteran's October 1993 
letter to the RO constitutes a valid NOD.  

In light of the foregoing, the RO should have issued an SOC 
subsequent to the October 1993 NOD with regard to the issue 
of service connection for migraine headaches.  

In this review of the record, and governing law and 
regulations, the veteran's earlier claim of service 
connection for migraine headaches, filed on February 6, 1992 
has remained pending for purposes of determining the 
effective date for the grant of service connection to be 
assigned.  38 C.F.R. §§ 3.400, 20.201 (2001). 

Since service connection for migraine headaches was 
ultimately granted by the RO in an April 1999 rating 
decision, the only remaining issue in this regard, is the 
effective date of the grant of service connection.  In this 
case, the date of the receipt of the original claim of 
service connection for migraine headaches was on February 6, 
1992.  

As the record shows that entitlement arose prior to that 
date, the effective date for the grant of service connection 
for migraine headaches shall be the date of the receipt of 
the veteran's original claim or February 6, 1992 in this 
case.  


II.  Lumbosacral Strain

In an April 1999 RO rating decision, the veteran was granted 
service connection for lumbosacral strain effective on 
October 2, 1996.  Later, an effective date of January 24, 
1996 was assigned.  The veteran contends that he is entitled 
to an earlier effective date for the grant of service 
connection for lumbosacral strain.  

Historically, in January 1994 correspondence to the RO, the 
veteran indicated that he had recently spoken to his family 
doctor concerning his service-related medical problems.  
According to the veteran, the family doctor recommended that 
he receive another physical and have his back examined.  

VA regulations state that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA from a claimant, his or her 
duly authorized representative, a member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001).  

The RO accepted the January 1994 correspondence as an 
informal claim.  This is evident because a February 1994 
rating decision denied service connection for a back 
disorder.  There is no prior communication from the veteran 
of record that can be deemed a claim of service connection 
for a low back disorder.  Importantly, the veteran did not 
timely appeal from that determination in a timely fashion.  

The veteran, however, did submit other correspondence to the 
RO in May 1994 requesting that a claim be reopened because of 
new evidence.  The veteran did not specify as to what 
issue(s) he was referring, but he did attach some outpatient 
treatment reports regarding headaches.  

Importantly, the veteran did not specifically indicate that 
he wished to continue his claim of service connection for a 
back disability or submit any medical evidence of a back 
disability in conjunction with the May 1994 letter.  

The Board therefore finds that the May 1994 correspondence 
can constitute a claim to reopen the issue of service 
connection for a back disability or an NOD with the February 
1994 RO denial of service connection for a low back 
disability.  

Thereafter, in January 1996, the veteran submitted 
correspondence to the RO, "requesting reevaluation based 
upon new information."  Attached to the correspondence were 
outpatient treatment reports including a November 1995 
private radiology consultation for back pain including an x-
ray study of the lumbar spine.  

An RO rating decision was issued in July 1996, but the issue 
of whether new and material evidence sufficient to reopen a 
claim of service connection for a back disability was not 
adjudicated.  

Thereafter, the veteran testified at a personal hearing 
before a Hearing Officer at the RO in October 1996.  At that 
time, the veteran testified as to his low back disability.  

The Hearing Officer then issued a Decision in December 1996, 
but the issue of whether new and material evidence had been 
submitted sufficient to reopen the claim of service 
connection for a low back disability was not adjudicated.  
The Hearing Officer noted that the veteran had "initiated 
proceedings to reopen claim for previously denied back 
condition."  

In an April 1999 rating decision, service connection for 
lumbosacral strain was granted, effective on October 2, 1996, 
the date of the RO hearing.  The veteran timely appealed that 
determination.  

Thereafter, in a September 2000 rating decision, the RO 
assigned an earlier effective date of January 24, 1996 for 
the grant of service connection for the lumbosacral strain.  

The Board agrees that January 24, 1996 is the appropriate 
effective date for the grant of service connection for 
lumbosacral strain.  

In this regard, the Board notes that the veteran initiated 
proceedings to reopen the claim of service connection for a 
low back disability by way of his January 1996 correspondence 
to the RO.  While the veteran did not state with certainty 
exactly which issues he wanted to reopen, the attached 
outpatient treatment records showing complaints of back pain 
and x-ray studies of the lumbar spine make it a clear 
indication that he attempted to reopen the issue of service 
connection a low back disability.  

In light of the foregoing, the Board finds that the veteran's 
January 1996 request to reopen the claim of service 
connection for a low back disability was already pending at 
the time of the October 1996 RO hearing.  

Based on the evidence of record, the informal claim was 
received at the RO on January 24, 1996.  The evidence shows 
that entitlement arose prior to that date, so according to 
the regulations, the effective date can be no earlier than 
January 24, 1996 given these facts.  



ORDER

An earlier effective date of February 6, 1992 for the award 
of service connection for migraine headaches is granted.  

The claim for an effective date earlier than January 24, 1996 
for the award of service connection for lumbosacral strain, 
is denied.  



REMAND

In April 1997, the RO received the veteran's informal claim 
of service connection for chronic fatigue and memory loss.  
Specifically, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein the veteran asserted 
that he had a history of, inter alia, memory loss and fatigue 
claimed as due to service in the Persian Gulf.  

In a November 1997 lay statement, the veteran's wife, who 
indicated that she had known the veteran since 1989, reported 
that she noticed that the veteran suffered from constant 
fatigue and loss of memory since his service in Desert Storm 
in 1991.  

The veteran was afforded a VA examination for chronic fatigue 
syndrome.  The initial diagnosis was that of possible sleep 
apnea.  A handwritten addendum dated in June 1998 indicated 
that the final diagnosis was that of sleep apnea, obstructive 
type as the result of sleep study review.  

Outpatient treatment records show that the veteran underwent 
sleep studies in May 1998.  The interpretation was that of 
mild to moderate obstructive sleep apnea.  Sleep deprivation 
was noted.  

In an April 1999 rating decision, the RO denied service 
connection for sleep apnea on the basis that it was not shown 
in service.  Furthermore, the RO determined that the 
veteran's claimed symptoms of fatigue and memory loss were 
due to the known clinical diagnosis of obstructive sleep 
apnea.  

The Board notes, however, that neither the sleep study, nor 
the January 1998 VA examination specifically linked the 
fatigue or memory loss to the diagnosed sleep apnea.  In 
considering this matter, the RO is required to base its 
decisions on independent medical evidence rather than rely 
upon its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In the meantime, the veteran submitted additional evidence 
showing treatment for sleep apnea.  Specifically, the records 
included a December 1998 private operative report showing 
uvulopalatopharyngioplasty, septoplasty, bilateral inferior 
turbinate reduction, tonsillectomy and adenoidectomy.  

In June 1999, the veteran submitted correspondence to the RO.  
Specifically, the veteran stated that he "would like to file 
a Notice of Disagreement concerning the denial of service 
connection for sleep apnea, obstructive type."  The veteran 
indicated that he did not claim sleep apnea, but rather, he 
claimed chronic fatigue and memory loss.  The veteran 
maintained that his chronic fatigue and memory loss were not 
the result of sleep apnea.  

Furthermore, the veteran submitted additional correspondence 
in November 1999 indicating that he was apparently recently 
diagnosed with idiopathic hypersomnolence in addition to 
sleep apnea.  The veteran reported that excessive daytime 
sleepiness, without a known cause, suggested the presence of 
a significant sleep disorder, further supporting his claim 
that the claimed fatigue and memory loss might not be caused 
by the sleep apnea.  

Thereafter, one of the veteran's private doctors submitted 
correspondence to the RO in March 2001.  The doctor noted 
that he treated the veteran for two types of sleep disorders, 
obstructive sleep apnea and idiopathic hypersomnolence.  The 
doctor indicated that any occasional daytime sleepiness was 
due to his medical condition.  The doctor did not 
specifically address the veteran's complaints of fatigue or 
memory loss.  

Finally, the veteran testified at a video-conference hearing 
with the undersigned Member of the Board in September 2001 
that none of the doctors with whom he spoke directly related 
the veteran's sleep disorders to his claimed fatigue or 
memory loss.  In addition, the veteran continued to maintain 
that his memory loss and chronic fatigue were separate 
disabilities not caused by the diagnosed sleep disorders. 

In light of Colvin, as well as a lack of medical evidence 
regarding the likely etiology of the claimed fatigue and 
memory loss, the Board finds that the veteran should be 
afforded another VA examination for this purpose.  

In addition, as the veteran has repeatedly indicated that he 
did not claim service connection for sleep apnea, he should 
be asked whether he wishes to pursue that appeal.  Moreover, 
as the veteran has claimed service connection for chronic 
fatigue and memory loss due to undiagnosed illness, the RO 
should adjudicate the issue as such.  

Finally, the Board again notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
claimed symptoms of fatigue and memory 
loss, not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed chronic fatigue 
and memory loss.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed chronic fatigue and memory loss 
disability.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, that 
the veteran has current disability 
manifested by chronic fatigue and/or 
memory loss due to disease or injury 
which was either (1) incurred in or 
aggravated by service, or (2) due to an 
undiagnosed illness, or (3) due to a 
specific sleep disorder or other 
disability.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In addition, the RO should 
determine whether the veteran wishes to 
pursue a claim of service connection for 
sleep apnea, in addition to a claim of 
service connection for chronic fatigue 
and/or memory loss claimed as due to 
undiagnosed illness.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



